           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JOSEPH HESS                                                             PLAINTIFF

v.                       No. 3:19-cv-148-DPM

GREENE COUNTY JAIL                                                     DEFENDANT
                               ORDER
     Motion to reopen, NQ 13, denied. The Court understands the
potential issue with Hess's mail. But Hess was not granted in forma
pauperis status, and the Court entered Judgment approximately six
months ago. If Hess wants to pursue his claims, then he may do so in
a new lawsuit. This case is closed.
     So Ordered.
                                      ~${q,.(/_i=•
                                 D.P. Marshall1 r.
                                 United States District Judge

                                      lt:2   7cm VtM.y
                                                    7
                                                         ).!) ;J.. 0
